442 F.2d 1350
Merle Don ROTHMAN, Trustee, Appellant,v.JOHN F. FORBES & CO., Claimant, Appellee.
No. 25306.
United States Court of Appeals, Ninth Circuit.
June 3, 1971.

Richard S. Berger (argued), Bernard Shapiro, of Gendel, Raskoff, Shapiro & Quittner, Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
On review here are two items of accountants' fees in the amounts of $2,413.35 and $4,117.85 as allowed preferences in bankruptcy proceedings.


2
We find the allowance of the $2,413.35 was clearly erroneous, which appellee virtually concedes.


3
We cannot find the award of $4,117.85 was clearly erroneous.


4
Remanded for a modification consistent herewith.